Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 23, 2015

The Court of Appeals hereby passes the following order:

A16A0650. EDWARDO P. SHUMAN v. WELLS FARGO BANK, N. A.

      Wells Fargo Bank, N. A., filed a complaint for equitable reformation of a deed
and declaratory judgment against Charlie Ann Massey, Jermaine A. Simmons, and
Edwardo Shuman, as Trustee for 32 Red Leaf Drive Trust.1 Neither Massey nor
Simmons filed an answer, and Wells Fargo moved for default judgment against
Massey. The trial court granted the motion, permitting the deed to be reformed as
between Massey and Wells Fargo.2
       Shuman filed both a motion to dismiss and a motion to set aside the trial court’s
ruling. In both motions, Shuman argued that the Bartow County Superior Court
lacked subject matter jurisdiction. The trial court denied the motions, and Shuman
filed this direct appeal. We lack jurisdiction.
      In construing pleadings, substance controls over nomenclature. See Kuriatnyk
v. Kuriatnyk, 286 Ga. 589, 590 (690 SE2d 397) (2010). Here, both motions filed by
Shuman asserted that the trial court lacked subject matter jurisdiction. Such a motion
constitutes a motion to set aside under OCGA § 9-11-60 (d) (1). And an appeal from
an order denying a motion to set aside under OCGA § 9-11-60 (d) must be taken by
application for discretionary review. See OCGA § 5-6-35 (a) (8); Jim Ellis Atlanta,
Inc. v. Adamson, 283 Ga. App. 116 (640 SE2d 688) (2006). Under these


      1
         The complaint, which was filed in Cobb County Superior Court, was
transferred to Bartow County Superior Court.
      2
        Simmons entered a consent agreement with Wells Fargo in which he agreed
to the deed’s reformation.
circumstances, we lack jurisdiction to entertain Shuman’s appeal, which is hereby
DISMISSED.

                                     Court of Appeals of the State of Georgia
                                                                         12/23/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.